Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claim 23 is rejected under 35 U.S.C. 102(a)(1), 102(a)(2) as being anticipated by Eguchi (U. S. Pub. 2017/0322643).
As for claim 23, Eguchi discloses a system (in Fig. 3) comprising:
an array of sensor elements (coil 211X, 212Y in Fig. 3);
a driver (221, 222) configured to drive the array of sensor elements;
a switch network (213, 223) coupled between the array of sensor elements and the driver;
a control circuitry (229) for controlling the switch network (213, 223) to selectively enable and disable multiple switch configuration for driving by the driver.

Allowable Subject Matter
3.	Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-11 are allowable because none of the prior art discloses or fairly suggests a system comprising: a second type of passive reactive element electrically coupled to the array of sensor elements; and control circuitry configured to control enabling and disabling of individual sensor elements of the array of sensor elements such that when one of the array of sensor elements is enabled, the one of the array of sensor elements and the second type of passive reactive element together operate as a resonant sensor, and in the combination as claimed in claim 1. 
Claims 12-22 are allowable because none of the prior art discloses or fairly suggests a method comprising: driving a second type of passive reactive element electrically coupled to the array of sensor elements; and controlling enabling and disabling of individual sensor elements of the array of sensor elements such that when one of the array of sensor elements is enabled, the one of the array of sensor elements and the second type of passive reactive element together operate as a resonant sensor, and in the combination as claimed in claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
4.	Applicant’s arguments, filed on May 11, 2022, with respect to the 112 rejection of claims 9 and 20 have been fully considered and are persuasive.  The 112 rejection of claims 9 and 20 has been withdrawn. 

5.	Applicant’s arguments regarding the 102 rejection of claims 1, 2, 4-13 and 15-22 have been fully considered and are persuasive.  The 102 rejection of claims 1, 2, 4-13 and 15-22 has been withdrawn.

6.	It is noted that applicant presented no argument regarding the 102 rejection of claim 23 using the Eguchi reference (The arguments listed on pages 8 and 9 of applicant’s argument filed on may 11, 2022 are directed to the limitations of claims 1 and 12, not claim 23). 

7.	Applicant’s arguments regarding the 103 rejection of claims 1-23 have been fully considered and are persuasive.  The 103 rejection of claims 1-23 has been withdrawn.

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY HE whose telephone number is (571)272-2230. The examiner can normally be reached 9:00am--5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY HE/Primary Examiner, Art Unit 2867